Exhibit 10.2

AMENDMENT NO. 4

(dated and effective April 7, 2006)

to

CREDIT AGREEMENT

(that was dated as of September 14, 2004)

by and among

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent and Co-Lead Arranger,

WACHOVIA CAPITAL MARKETS, LLC, as Co-Lead Arranger,

WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Syndication Agent,

NATIONAL CITY BANK OF THE MIDWEST, as Co-Syndication Agent,

the LENDERS, and

CENTENE CORPORATION,

as Company

In consideration of their mutual agreements herein and for other sufficient
consideration, the receipt of which is hereby acknowledged, CENTENE CORPORATION,
a Delaware corporation (Company), LASALLE BANK NATIONAL ASSOCIATION
(Administrative Agent), and the Lenders agree as follows:

1. Definitions; Section References. The term Original Loan Agreement means the
Credit Agreement dated as of September 14, 2004 among Company, Administrative
Agent, and the Lenders party thereto, as amended by that certain Amendment No. 1
thereto dated as of July 18, 2005, as amended by that certain Amendment No. 2
thereto dated as of September 9, 2005, as amended by that certain Amendment
No. 3 thereto dated as of November 7, 2005. The term this Amendment means this
Amendment No. 3. The term Loan Agreement means the Original Loan Agreement as
amended by this Amendment. Capitalized terms used and not otherwise defined
herein have the meanings defined in the Loan Agreement. Section and Exhibit
references are to sections of, and exhibits to, respectively, the Original Loan
Agreement unless otherwise specified.

2. Conditions to Effectiveness of this Amendment. This Amendment is effective as
of April 7, 2006, but only if, on or before 3:00 p.m. Chicago time on April 10,
2006, this Amendment has been duly executed by Company, Administrative Agent,
and Required Lenders.

3. Amendments to Original Loan Agreement. The Original Loan Agreement is hereby
amended as follows:

3.1. Groups of LIBOR Loans. Section 2.2.1 is amended by deleting the third
sentence (beginning with the words “Base Rate Loans and LIBOR Loans”) and
replacing it with the following: “Base Rate Loans and LIBOR Loans may be
outstanding at the same time, provided that not more than ten different Groups
of LIBOR Loans may be outstanding at any one time.”

3.2. Permitted Debt. Section 11.1(c) is amended by deleting the figure
“$30,000,000” and replacing it with the figure “$45,000,000.”

4. Representations and Warranties. Company hereby represents and warrants to
Administrative Agent and each Lender that (i) this Amendment and each and every
other document and instrument delivered by Company in connection with this
Amendment (each, an Amendment Document and, collectively, the Amendment
Documents) has been duly authorized by its Board of Directors, (ii) no



--------------------------------------------------------------------------------

consents are necessary from any third Person for its execution, delivery or
performance of the Amendment Documents to which it is a party which have not
been obtained and a copy thereof delivered to Administrative Agent, (iii) each
of the Amendment Documents to which it is a party constitutes its legal, valid
and binding obligation enforceable against it in accordance with its terms,
except to the extent that the enforceability thereof against it may be limited
by bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
similar laws affecting the enforceability of creditors’ rights generally or by
equitable principles of general application (whether considered in an action at
law or in equity), (iv) all of the representations and warranties contained in
the Loan Agreement, as amended hereby, are true and correct with the same force
and effect as if made on and as of the effective date of this Amendment, except
that with respect to the representations and warranties made regarding financial
data, such representations and warranties are hereby made with respect to the
most recent financial statements and other financial data (in the form required
by the Original Loan Agreement) delivered by it to Administrative Agent, and
(v) there exists no Unmatured Event of Default or Event of Default under the
Original Loan Agreement.

5. Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of
Administrative Agent or the Lenders under the Original Loan Agreement or any of
the other Loan Documents, nor constitute a waiver of any provision of the
Original Loan Agreement or any of the other Loan Documents or any Unmatured
Event of Default or Event of Default, nor act as a release or subordination of
the Liens of Administrative Agent under the Loan Documents, except as expressly
provided herein. Each reference in the Original Loan Agreement to the Agreement,
hereunder, hereof, herein, or words of like import, shall be read as referring
to the Original Loan Agreement as amended hereby. Each reference in the other
Loan Documents to the Loan Agreement shall be read as referring to the Original
Loan Agreement, as amended hereby.

6. Reaffirmation. Company hereby acknowledges and confirms that (i) except as
expressly amended hereby, the Original Loan Agreement and other Loan Documents
remain in full force and effect, (ii) the Loan Agreement, as amended hereby, is
in full force and effect, (iii) it has no defenses to its obligations under the
Loan Agreement or any of the other Loan Documents to which it is a party,
(iv) the Liens of Administrative Agent under the Loan Documents continue in full
force and effect and have the same priority as before this Amendment except as
expressly provided herein, and (v) it has no claim against Administrative Agent
or any Lender arising from or in connection with the Loan Agreement or the other
Loan Documents.

7. Counterparts. This Amendment may be executed by the parties hereto on any
number of separate counterparts, each of which shall be deemed an original, but
all of which counterparts taken together shall constitute one and the same
instrument. It shall not be necessary in making proof of this Amendment to
produce or account for more than one counterpart signed by the party to be
charged.

8. Counterpart Facsimile Execution. This Amendment, or a signature page thereto
intended to be attached to a copy of this Amendment, signed and transmitted by
facsimile machine or telecopier shall be deemed and treated as an original
document. The signature of any Person thereon, for purposes hereof, is to be
considered as an original signature, and the document transmitted is to be
considered to have the same binding effect as an original signature on an
original document. At the request of any party hereto, any facsimile or telecopy
document is to be re-executed in original form by the Persons who executed the
facsimile or telecopy document. No party hereto may raise the use of a facsimile
machine or telecopier or the fact that any signature was transmitted through the
use of a facsimile or telecopier machine as a defense to the enforcement of this
Amendment.

9. Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by and construed and interpreted in accordance with
the internal laws of the State of Illinois

 

2



--------------------------------------------------------------------------------

applicable to contracts made and to be performed wholly within such state,
without regard to choice or conflict of laws provisions.

10. Section Titles. The section titles in this Amendment are for convenience of
reference only and shall not be construed so as to modify any provisions of this
Amendment.

11. Incorporation By Reference. Administrative Agent, the Lenders, and Company
hereby agree that all of the terms of the Loan Documents are incorporated in and
made a part of this Amendment by this reference.

12. Statutory Notice - Oral Commitments. Nothing contained in such notice shall
be deemed to limit or modify the terms of the Loan Documents or this Amendment:

ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM
ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT
ARE NOT ENFORCEABLE. TO PROTECT YOU (COMPANY) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE
STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING
TO MODIFY IT.

COMPANY ACKNOWLEDGES THAT THERE ARE NO OTHER AGREEMENTS BETWEEN ADMINISTRATIVE
AGENT OR ANY LENDER AND COMPANY, ORAL OR WRITTEN, CONCERNING THE SUBJECT MATTER
OF THE LOAN DOCUMENTS, AND THAT ALL PRIOR AGREEMENTS CONCERNING THE SAME SUBJECT
MATTER, INCLUDING ANY PROPOSAL, TERM SHEET OR LETTER, ARE MERGED INTO THE LOAN
DOCUMENTS AND THEREBY EXTINGUISHED.

{remainder of page intentionally left blank}

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
appropriate duly authorized officers as of the date first above written.

 

Company: CENTENE CORPORATION By:  

/s/ K L Witty

Name:

 

Karey L. Witty

Title:

 

SVP & CFO

Administrative Agent: LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Sam L. Dendrinos

Name:

 

Sam L. Dendrinos

Title:

 

First Vice President

 

[Borrower signature page]



--------------------------------------------------------------------------------

Lenders: LASALLE BANK NATIONAL ASSOCIATION By:  

/s/ Sam L. Dendrinos

Name:

 

Sam L. Dendrinos

Title:

 

First Vice President

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Jeanette A. Griffin

Name:

 

Jeanette A. Griffin

Title:

 

Director

NATIONAL CITY BANK OF THE MIDWEST By:  

/s/ S. Farris Tzinberg

Name:

 

S. Farris Tzinberg

Title:

 

Vice President

SUNTRUST BANK By:  

/s/ John Teasley

Name:

 

John Teasley

Title:

 

Director

REGIONS BANK By:  

/s/ Anne D. Silverstri

Name:

 

Anne D. Silverstri

Title:

 

Senior Vice President

 

[Lender signature page]